IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                            No. 97-60426
                           Summary Calendar



FRANK RAMSEY,

                                           Petitioner-Appellant,

versus

JAMES V. ANDERSON, SUPERINTENDENT,
MISSISSIPPI STATE PENITENTIARY,

                                           Respondent-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Northern District of Mississippi
                      USDC No.2:92-CV-129-S
                       - - - - - - - - - -
                          April 9, 1998

Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

     Frank Ramsey, #05553, appeals the denial of his petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2254.

     Ramsey argues that the habitual-offender portion of his

indictment is fatally defective because it was based on a prior

conviction for which his sentence was served in county jail.       The

Mississippi Supreme Court held Ramsey’s indictment sufficient

under state law, thus, consideration of Ramsey’s claim is

foreclosed.     McKay v. Collins, 12 F.3d 66, 68 (5th Cir. 1994).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-60426
                                 -2-

     Ramsey argues that he was denied effective assistance of

counsel because his attorney allowed him to be sentenced based on

the defective indictment.   We have reviewed the record and find

no reversible error.   See Strickland v. Washington, 466 U.S. 668,

687-88 (1984).

     Ramsey argues for the first time on appeal that his

indictment is fatally defective because the language charging him

as an habitual offender was placed after the phrase “against the

peace and dignity of the state” and that he was denied effective

assistance of counsel because his attorney allowed him to be

sentenced as a habitual offender based on the defective

indictment.   This court declines to review these claims.   See

United States v. Cervantes, 132 F.3d 1106, 1109 (5th Cir. 1998).

     Ramsey also raises issues concerning extradition, double

jeopardy, cruel and unusual punishment, admissibility of

evidence, the prosecution’s closing remarks, the sufficiency of

the evidence, failure of the affidavit of the foreman to

accompany the indictment, and ineffective assistance of counsel.

Ramsey failed to argue or discuss these issues in his appellate

brief; thus, they are abandoned.   Fed. R. App. P. 28(a); Grant v.

Cuellar, 59 F.3d 523, 525 (5th Cir. 1995).

     AFFIRMED.